Citation Nr: 1146521	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  08-03 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the service-connected degenerative disc disease (DDD) with minimal facet arthropathy at L4-L5, bilaterally.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from February 1975 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the RO.


FINDINGS OF FACT

For the period of the appeal, the service-connected lumbar spine disability is shown to be productive of a disability picture manifested by functional loss due to pain that more nearly approximates that of forward flexion of the thoracolumbar spine restricted to less that 60 degrees, but greater than 30 degrees; neither findings of related radiculopathy nor intervertebral disc syndrome with incapacitating episodes is demonstrated.


CONCLUSION OF LAW

The criteria for the assignment of an increased rating of 20 percent, but no higher, for the service-connected degenerative disc disease (DDD) with minimal facet arthropathy at L4-L5, bilaterally, for the period of the appeal are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71(a), including Diagnostic Codes 5235-5243 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). 

VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)). 

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award). 

The June 2007 pre-decisional letter provided the Veteran with notice of VA's duties to notify and assist him in the development of his claims consistent with the laws and regulations outlined above. 

In this regard, the letter informed him of the evidence and information necessary to substantiate his claim, the information required of him to enable VA to obtain evidence in support of his claim, and the assistance that VA would provide to obtain information and evidence in support of his claim.  He was also given general notice regarding how disability ratings are assigned, disability ratings, and effective dates of awards. 

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A  (West 2002). 

The Veteran's service treatment records have been associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained.  The RO arranged for a VA examination that is adequate for rating purposes.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 


Legal Criteria

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The Veteran's entire history is to be considered when making a disability determination.  See generally 38 C.F.R. § 4.1 (2011).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

This includes consideration of the evidence pertaining to the level of disability from the time period one year before the claim was filed.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o) (2011). 

The Veteran's statements describing his symptoms are competent evidence to the extent that he can describe what he experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. 

The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination. 

Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. 

It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  3 8 C.F.R. § 4.59 (2011). 

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011). 

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings.  


Analysis

The RO granted service connection for the Veteran's low back disability in a July 1997 rating decision based on a diagnosis of DDD at L5-S1 and minimal face arthropathy at L4-L5.  An initial 10 percent rating was assigned and has remained in effect since the claim of service connection was initially granted.

A January 2006 private medical record indicated that the Veteran had a good range of motion of the spine, although there was some pulling in his lower back with movement of his lower extremities.  His motor strength, sensation and neurological function were intact.  

The VA treatment records dated in 2006 and 2007 showed that the Veteran had been receiving epidural injections in his spine to alleviate some of his low back pain.  These were noted to have been beneficial.  In June 2006, he had diffuse lumbar discomfort without point tenderness.  The straight leg raise test did not produce any radicular symptoms.

A private treatment record dated in January 2007 noted that the Veteran had complaints of low back pain.  His thoracolumbar spine demonstrated a decreased range of motion in all direction, but the straight leg test was negative.  His motor strength was noted to 5/5; his reflexes in the lower extremities were 2+, and sensation was intact.  

A March 2007 private orthopedic evaluation noted that the Veteran reported having a worsening of symptoms over time that had intensified during the past couple of years.  His back pain was reported as constant, although varied with worse pain in the morning and pain that would awake him from a sound sleep.  His back pain was also exacerbated by standing and relieved by lying down with his legs bent.  He had occasional left leg pain, but 99 percent of his complaints were related to his back.  His back spasms were noted as being frequent.  

An MRI in April 2006 had revealed broad-based disc herniations at L4-5 and L5-S1, which produced some mild central canal stenosis.  There was also multilevel facet joint degeneration.  

The Veteran was observed to be able to arise to a standing position without any difficulty and perform the heel and toe walk.  He could go down to a 3/4 squat and position himself in a supine position on the examination table without any difficulty.  

The Veteran's trunk showed no tilt, list or spasm over the lumbar spine.  The straight leg raise test caused back pain but no leg pain.  His motor strength and reflexes in the lower extremities were 5/5 and 2+, respectively, and his sensation was intact.  The Veteran's forward flexion of the lumbar spine was performed to 90 degrees with extension to 25 degrees and lateral flexion to 25 degrees.

A May 2007 private treatment record recorded that the Veteran statement that his back pain had not changed in its character, but was much improved with the facet injection, which relieved 90 to 100 percent of his pain and lasted from 2 to 3 weeks.   He always took Vicoprofen in the morning and waited for his injections to wear off before taking his other medications.  His back pain was aggravated by prolonged standing or sitting and was relieved by laying in the fetal position.  There was a decreased range of motion in the lumbar spine in all directions.  

A May 2007 Social Security Administration (SSA) disability report indicated that the Veteran had difficulties with some daily activities due to his low back condition.  He reported not always being able to put on his shoes and socks or pick up something he had dropped.  He also could not sit or walk for long periods.  

The Veteran reported being able to walk for more than an hour and sit for approximately 1 1/2 hours before he experienced excruciating low back pain.  He was unable to do physical work or sit in a normal position to watch television  or read.  At times, he needed assistance just to stand up.  

The only time the Veteran reported not being in pain was during the first 4 days after receiving his injections.  If he took enough narcotics to deaden his pain, he was also unable to think or function normally.  If he did not take his narcotics then his back pain prevented him from being able to function normally.  

The medical consultant indicated that the Veteran could stand and/or walk with normal breaks for a total of 6 hours in an 8-hour workday and sit with normal breaks for about 6 hours during an 8-hour workday.

At a July 2007 VA examination, the Veteran complained of having daily, nonradiating low back pain.  He had pain with ambulating and reported having incapacitating episodes as frequently as once a month.  In addition to his injections, he was on three different pain medications.  

The Veteran reported that, due to his low back disability, he stopped doing yard work and needed assistance with his shoes and socks.  He stopped working in 2005 for physical and personal reasons.  His pain flare-ups occurred once or twice a week, usually in the morning.  The flare-ups continued until he took medication to relieve the increased pain.  

On examination, the Veteran was noted to have a moderate to severe degree of motion pain getting on and off the examination table and to log roll in order to sit up.  He was moderately obese and lacked 12 inches in being able to touch his toes.  

The Veteran's forward flexion was noted to be performed to 65 degrees with extension to 25 degrees, bilateral lateral flexion to 20 degrees and bilateral rotation to 25 degrees.  All ranges of motion had end-of-range pain.  There was no additional loss of motion with repetitive use.  

The Veteran's motor strength and sensory function were normal in both lower extremities with his knee jerks being 2+, bilaterally, and ankle jerks being 1+ and equal, bilaterally.  His gait was normal, and the Veteran was able to stand on his toes, stand on a single foot, and walk on his heels.

The service-connected lumbar spine disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula), which applies to Codes 5235 to 5243.  38 C.F.R. § 4.71a.  

Intervertebral disc syndrome may be rated alternatively under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Incapacitating Episodes).  38 C.F.R. § 4.71a, Code 5243. 

Under the General Formula with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected, a 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees. 

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or where there is favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine. 

[Note 5 following states that unfavorable ankylosis is shown when the entire thoracolumbar spine is fixed in flexion or extension and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin of the abdomen; dyspnea or dysphagia; or neurologic symptoms due to nerve root stretching.] 

Note (1) following the General Formula provides that any associated neurologic abnormalities, such as bowel or bladder impairment, are to be evaluated separately, under the appropriate diagnostic code. 

The Formula for Incapacitating Episodes provides a 10 percent rating for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. 

A 20 percent rating is awarded for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. 

A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months. 

A maximum 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a. 

Note 1 following Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note 6 states that the evaluation of intervertebral disc syndrome is either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

As an initial matter, the Board notes that, for rating purposes, no significant changes have been shown for the period of the appeal to warrant the assignment of staged ratings.

A rating higher than 10 percent is not warranted based on the criteria for rating incapacitating episodes even though the Veteran reported having incapacitating episodes at least once a month since these episodes are not shown to have involved actual bed rest prescribed by a physician.  Moreover, specific findings of radiculopathy consistent with intervertebral disc syndrome are not shown by the medical evidence.  

On VA examination, the Veteran's ability to perform forward flexion of the thoracolumbar spine is shown to have been limited to 65 degrees.  No additional limitation was shown with repetitive motion.  While these findings alone do not specifically meet the established standards for a higher rating, the disability picture when factoring in added functional loss due to pain and during flare ups is found to more closely resembles the criteria warranting higher rating of 20 percent.

In this regard, the Board notes that throughout the appeal the service-connected low back disability has been manifested by limitation of motion and pain that was treated with narcotics and epidural injections.  The Veteran has experienced limitations in performing basic functions such as putting on socks and shoes.  He also has flare-ups with prolonged standing or sitting.  

Given these intangibles related to functional impairment, the service-connected lumbar spine disability is shown to approach but not exceed a level of overall impairment manifested by restriction of thoracolumbar spine flexion to less than 60 degrees, but more than  30 degrees.

A rating of 40 percent or higher is not warranted for the service-connected low back disability since the thoracolumbar motion is limited to less than 30 degrees or be productive of ankylosis, even during flare ups.  

A separate rating based on associated neurological impairment or radiculopathy is not assignable since the record shows that the Veteran does not have any related symptoms or findings consistent with such a deficit.  The record shows that the Veteran denied having radiation pain, and testing also found not clinical evidence of associated neurological impairment.

The Board must also determine whether this matter should be forwarded to the Director of the Compensation and Pension Service for extraschedular consideration.  See 38 C.F.R. § 3.321 (2011). 

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115. 

If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and further analysis is not required.  Id.   

When comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal is contemplated by the criteria established in the schedule.  The Veteran's low back disability is manifested predominantly by limited motion and pain that is contemplated by the rating assigned in this decision.  Thus, on this record, an unusual or exceptional disability picture is not presented. 

Under these circumstances, referral for consideration of an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

An increased rating of 20 percent, but no more for the service-connected degenerative disc disease (DDD) with minimal facet arthropathy at L4-L5, bilaterally, is granted, subject to the regulations controlling disbursement of VA monetary benefits. 


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Department of Veterans Affairs


